Citation Nr: 0430382	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
vocal cords, including as secondary to service-connected 
sinusitis.    

2.  Entitlement to service connection for a lung disorder, 
including as secondary to service-connected sinusitis.    

3.  Entitlement to a compensable evaluation for sinusitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1953 to August 
1955.  

His claims come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a written statement received in January 2003, the veteran 
appears to be raising claims of entitlement to service 
connection for arm and shoulder disorders.  This matter is 
referred to the RO for appropriate action. 

The claims of entitlement to service connection for a 
disorder of the vocal cords, including as secondary to 
service-connected sinusitis, and entitlement to service 
connection for a lung disorder, including as secondary to 
service-connected sinusitis, are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran and his representative if they are 
required to take further action with regard to these claims. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim of entitlement to a compensable 
evaluation for sinusitis. 

2.  The veteran's sinusitis has necessitated treatment only 
twice over the last decade, and since 2001, has twice been 
shown to involve discharge and once been shown to involve 
sinus tenderness over the right medial maxillary area and 
dry, crusty secretion scars. 

3.  The veteran's sinusitis is not so exceptional or unusual 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 
4.97, Diagnostic Code 6514 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the claim now being decided.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating the veteran's claim of entitlement to 
a compensable evaluation for sinusitis does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  The Court 
held that, furthermore, in what can be considered a fourth 
element of the requisite notice, under 38 C.F.R. § 3.159(b), 
VA must request that the claimant provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court clarified that VA's regulations implementing amended 
section 5103(a) apply to cases pending before VA on November 
9, 2000, even if the RO decision was issued before that date, 
and that, where notice was not mandated at the time of the 
initial RO decision, it was not error to provide remedial 
notice after such initial decision.  Id. at 120, 122-124. 

In this case, the RO provided the veteran VCAA notice in June 
2002, prior to initially denying the veteran's claim in a 
rating decision dated September 2002.  The timing of this 
notice thus reflects compliance with the express timing 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran while his 
appeal was pending also reflect compliance with the express 
content requirements of the law as found by the Court in 
Pelegrini II.

In its VCAA notice dated June 2002, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
of VA's newly expanded duties to notify and assist.  The RO 
indicated that it was developing the veteran's claim pursuant 
to the latter duty and would assist the veteran in obtaining 
and developing all outstanding evidence provided he 
identified the source or sources of that evidence, including 
the names and addresses of all treatment providers and the 
dates of treatment.  The RO indicated that it would make 
reasonable efforts to assist the veteran, including by 
obtaining medical records, employment records, or records 
from other Federal agencies, but that ultimately, it was the 
veteran's responsibility to ensure the RO's receipt of all 
pertinent evidence.  The RO asked the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records.

In addition, in rating decisions dated September 2002 and 
April 2004, a statement of the case issued in December 2002, 
letters dated February 2004 and June 2004, and a supplemental 
statement of the case issued in May 2004, the RO provided the 
veteran much of the same information provided in the June 
2002 letter.  As well, the RO notified the veteran of the 
reasons for which his claim had been denied, the evidence it 
had obtained and considered in support of that claim, and the 
evidence still needed to substantiate that claim.  The RO 
also provided the veteran the law and regulations pertinent 
to his claim, including those governing VA's duties to notify 
and assist.

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including VA treatment records.  Since then, neither the 
veteran, nor his representative has indicated that there is 
any other pertinent, outstanding evidence to secure in 
support of the veteran's claim.  

The RO also conducted further medical inquiry in an effort to 
substantiate the veteran's claim by affording the veteran VA 
examinations, during which examiners discussed the severity 
of the veteran's sinusitis.  Since then, in an Appellant's 
Brief dated September 2004, the veteran's representative has 
questioned the adequacy of the examinations on the basis that 
there is no indication that any of the examiners reviewed the 
claims file.  The Board acknowledges the representative's 
concerns.  However, it notes that, to the contrary, the 
examiner who conducted the first VA examination specifically 
noted in his examination report that he had conducted such a 
review.  Moreover, given that the other examiners addressed 
the level of impairment then caused by the veteran's 
sinusitis and there is ample medical evidence in the claims 
file showing the level of impairment caused by the sinusitis 
during interim periods, the Board does not believe additional 
medical inquiry is necessary.  

In the same brief, the representative argues that VA did not 
satisfy its duty to assist the veteran because it did not 
schedule the veteran for his requested Travel Board hearing.  
Again, the Board acknowledges the representative's argument.  
However, a review of the record reflects that, prior to the 
representative making such an argument, the veteran withdrew 
his request for such a hearing.  Specifically, in a VA Form 9 
(Appeal to Board of Veterans' Appeals) received in January 
2003, the veteran requested a Board hearing at the RO.  After 
the RO acknowledged the veteran's request, in a written 
statement later in the month, the veteran indicated that he 
wanted both a Travel Board hearing before a member of the 
Board and a local hearing before a RO hearing officer.  After 
the RO sought clarification as to whether the veteran wanted 
two types of hearings, in a telephone call to the RO in May 
2003, the veteran clarified that he wanted a local hearing 
only.  He indicated that he did not want a Board hearing.  
The RO then scheduled the veteran for a local hearing in June 
2003, but on that date, the veteran cancelled the hearing.  
Instead, he requested 45 days, during which to submit 
additional evidence in support of his claim.  In light of 
these facts, the Board deems the veteran's hearing requests 
withdrawn.

Under the facts of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he could submit to substantiate his 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

II.  Analysis of Claim

The veteran seeks an increased evaluation for sinusitis on 
the basis that the noncompensable evaluation now assigned 
this disability does not accurately reflect the severity of 
his sinus symptomatology.  He asserts that this 
symptomatology includes drainage, blockage, and headaches and 
has recently necessitated a higher dose of medication. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2003).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2003).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2003). 

The RO has evaluated the veteran's sinusitis as 
noncompensably disabling pursuant to Diagnostic Code (DC) 
6514, which governs ratings of chronic sphenoid sinusitis.  
This type of sinusitis is to be rated according to the 
general rating formula for sinusitis.  This formula provides 
that a noncompensable evaluation is assignable for sinusitis 
detected by x-ray only.  A 10 percent evaluation is 
assignable for one or two incapacitating episodes yearly of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge and crusting.  38 C.F.R. § 4.97, 
DC 6514 (2003).  Based on these criteria and for the reasons 
explained below, the Board finds that the veteran's sinusitis 
disability picture does not more nearly approximate the 
criteria for a compensable evaluation.  

As previously indicated, the veteran had active service from 
August 1953 to August 1955.  During this time frame, he 
expressed no complaints associated with his sinuses.  
However, in October 1954, he was involved in an automobile 
accident, which resulted in multiple injuries, including 
compound fractures of the nasal bones and hard palate and 
lacerations of the face.  These injuries necessitated 
hospitalization until the end of November, at which time a 
physician noted that the veteran's nasal passages were well 
open with a minimal amount of obstruction on the left and a 
minimal amount of inflammation and edema bilaterally.  On 
separation examination conducted in August 1955, the veteran 
expressed no sinus complaints and an examiner noted a normal 
clinical evaluation of the veteran's sinuses.   

Following discharge, beginning in the 1970s, the veteran 
sought treatment for multiple medical complaints, including 
some related to his respiratory system.  However, during all 
but two treatment visits, no medical professional attributed 
these complaints to sinusitis.  Rather, they attributed them 
to bronchitis, fibrosis, chronic obstructive pulmonary 
disease, pneumonitis, an upper respiratory infection, 
pneumonia, emphysema, and hemoptysis, and rendered, in part, 
respiratory therapy treatment.  

In October 1994, however, the veteran underwent a nasal/sinus 
endoscopy, during which a polypoid excrescence was removed 
from the left side, an anterior and posterior ethmoidectomy 
was done, the left maxillary sinus was opened up, and clear 
cerebrospinal fluid was drained.  On discharge, a physician 
diagnosed sinusitis (unverified).  During a subsequent visit 
the same month, the veteran underwent a sinuscopy for the 
purpose of inspecting his nose and this procedure revealed 
two clear sides with some crusting on the right in the 
anterior ethmoid area.  There was no evidence of any 
cerebrospinal fluid leakage.  

Since discharge from service, the veteran has undergone three 
VA examinations of the sinuses, including in June 2001, July 
2002 and March 2004.  During the first examination, conducted 
in June 2001, he complained of sinusitis secondary to the 
nasal obstruction caused by his in-service injuries.  He 
reported military and civilian treatment on numerous 
occasions for recurrent bouts of sinusitis, which included 
discomfort due to the nasal obstruction, frequent headaches, 
and shortness of breath.  

On physical examination, the examiner confirmed a nasal 
obstruction bilaterally to 75 percent, but indicated that 
there was no sinusitis present.  He noted some clear drainage 
with some dry crusty secretion scars.  The examiner indicated 
that he had reviewed the claims file, which confirmed post-
service bouts of sinusitis, and found that condition to be 
related to the in-service injuries to the nose and mouth.  He 
also indicated that x-rays showed some questionable increased 
density in the left maxillary sinus, but that the rest of the 
paranasal air sinuses were grossly normal with no air fluid 
levels seen.  The examiner noted that he could not exclude 
mucosal disease. 

During the second examination, conducted in July 2002, the 
veteran reported post-nasal drip, typically clear, on a daily 
basis, frontal headaches, a recurrent sore throat, and 
recurrent laryngitis.  The examiner noted no nasal 
obstruction on the right and a 50 percent nasal obstruction 
on the left.  The examiner also noted some sinus tenderness 
over the right medial maxillary area and visible slightly 
yellow to clear to white discharge on the right.  X-rays 
showed normal paranasal sinuses and no mucosal thickening or 
air fluid level.  The examiner indicated that, for VA's 
established diagnosis of sinusitis, sphenoid, chronic, there 
was no change; however, there was no evidence of paranasal 
sinusitis on the current visit, including on x-ray.  He also 
indicated that the veteran had significant scarring of the 
nose.

During the third examination, conducted in March 2004, the 
veteran reported a constant sinus infection, which had never 
resulted in bed rest or a physician's treatment and had not 
caused him to lose time from work.  He also reported that he 
was on medication to control his symptoms of sinus 
inflammation, including intermittent headaches.  The examiner 
noted that there was no evidence of any sinus infection.  He 
also noted that x-rays of the paranasal sinuses, sinus 
series, were negative.  The examiner referred to the 
established diagnosis of sinusitis and indicated that there 
was no change.  

The preponderance of the evidence is against the veteran's 
claim for an increased evaluation for sinusitis.  According 
to the aforementioned evidence, the veteran's sinusitis has 
necessitated treatment only twice over the last decade, in 
October 1994, when he underwent a nasal/sinus endoscopy and 
received follow-up care.  Since 2001, the veteran's sinusitis 
has twice been shown to involve discharge and once been shown 
to involve sinus tenderness over the right medial maxillary 
area and dry, crusty secretion scars.  There is no evidence 
establishing that the veteran has had one or two 
incapacitating episodes of sinusitis yearly, which require 
prolonged antibiotic treatment, or three to six non-
incapacitating episodes yearly, which are characterized by 
headaches, pain, and purulent discharge and crusting.  

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should his disability picture 
change.  See 38 C.F.R. § 4.1 (2003).  At present, however, 
the noncompensable evaluation assigned the veteran's 
sinusitis is the most appropriate given the medical evidence 
of record.  

Moreover, there is no indication that the schedular criteria 
are inadequate to evaluate that disability.  The veteran does 
not assert, and the evidence does not establish, that this 
disability, alone, causes marked interference with employment 
or necessitates frequent periods of hospitalization.  
Accordingly, the veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and the Board is not required to remand this claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In light of the foregoing, the Board concludes that the 
criteria for a compensable evaluation for sinusitis have not 
been met.  In reaching this decision, the Board considered 
the complete history of the disability at issue as well as 
the current clinical manifestations and the effect this 
disability has on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2003).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.


ORDER

A compensable evaluation for sinusitis is denied.  


REMAND

The veteran also seeks service connection for disorders of 
the vocal cords and lungs.  Additional development by the RO 
is necessary before the Board can adjudicate these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  With regard to 
the veteran's claims for service connection, the RO has not 
yet satisfied its duty to assist.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, for 
the reason that follows, an examination is necessary.  

The veteran alleges that he developed disorders of the vocal 
cords and lungs as a result of his service-connected 
sinusitis.  In support of his allegation, he has submitted 
medical records confirming regular treatment for a lung 
disorder that has been variously diagnosed.  

The RO afforded the veteran examinations of, in part, the 
veteran's sinusitis in June 2001, July 2002, and March 2004, 
but during these examinations, the examiner did not evaluate 
the veteran's vocal cords or offer an opinion as to the 
etiology of the veteran's lung disorder.  Rather, during the 
July 2002 examination, an examiner specifically indicated 
that he was unable to examine the veteran's vocal cords, and 
during the July 2002 and March 2004 examinations, examiners 
indicated that the veteran's lungs were normal.  Since then, 
in a Statement of Accredited Representative in Appealed Case 
dated in September 2004 and an Appellant's Brief dated in 
September 2004, the veteran's representative has argued that 
VA did not satisfy its duty to assist the veteran by 
providing him such examinations because the examiners 
conducting those examinations did not base their findings on 
a review of the claims file, did not examine the veteran's 
vocal cords, and did not offer opinions as to the nature and 
etiology of any disorder of the vocal cords and/or lungs 
shown to exist.  Given the representative's argument, it is 
necessary to afford the veteran another VA examination, 
during which an examiner can review the evidence of record, 
determine whether the veteran has disorders of the vocal 
cords and lungs, including by conducting all necessary 
testing, and offer an opinion as to the etiology of any such 
disorder shown to exist.      

This case is REMANDED for the following action:

1.  The AMC should afford the veteran a 
VA examination of his vocal cords and 
lungs.  The AMC should forward the claims 
file to the examiner for review of 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he/she conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) note all objective clinical 
findings associated with the 
veteran's vocal cords and lungs; 

b) diagnose any disorder of the 
vocal cords and lungs shown to 
exist;   

c) offer an opinion as to whether 
any such disorder is at least as 
likely as not related to the 
veteran's period of active service, 
or to his service-connected 
sinusitis; and

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  The AMC should then review the claims 
file and ensure that all notification 
action and any other development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claims for 
service connection, indicating whether the 
veteran should submit such evidence or 
whether the AMC will obtain and associate 
such evidence with the claims file, and 
advising the veteran to submit all 
evidence in his possession that pertains 
to those claims.  The AMC should afford 
the veteran and his representative an 
opportunity to respond to this notice by 
submitting evidence or information or by 
identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

3.  Once all development is completed, the 
AMC should readjudicate the veteran's 
claims based on all of the evidence of 
record.  If either benefit sought on 
appeal is not granted, the AMC should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



